      CASE 0:20-cv-01393-WMW-KMM Doc. 28 Filed 02/17/21 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Nicolas Bell,                                       Case No. 20-cv-1393 (WMW/KMM)

                           Plaintiff,
                                               ORDER GRANTING DEFENDANT’S
      v.                                           MOTION TO DISMISS

Union Pacific Railroad Company,

                           Defendant.


      This matter is before the Court on Defendant Union Pacific Railroad Company’s

(Union Pacific) motion to dismiss Plaintiff Nicolas Bell’s complaint for failure to state a

claim on which relief can be granted. (Dkt. 9.) For the reasons addressed below, the

motion is granted and the complaint is dismissed without prejudice.

                                    BACKGROUND

       Nicolas Bell alleges that, on or about June 12, 2014, he was injured by a Union

Pacific train in Fridley, Minnesota. Bell was a minor at that time, although the complaint

does not specify Bell’s precise age. The complaint provides few details about how Bell

sustained his injuries or the nature of those injuries, but Bell alleges generally that “a

collision occurred” and he “sustained injuries to his right foot leading to amputation.”

The complaint also includes few details about the location of the alleged collision, but

Bell alleges generally that the collision occurred “near the 6500th block of Main Street

Northeast . . . near parks and churches, where children are known to frequent.” At the

time and place of the alleged collision, no fencing prevented pedestrians from entering
       CASE 0:20-cv-01393-WMW-KMM Doc. 28 Filed 02/17/21 Page 2 of 10




the train tracks or the areas surrounding the train tracks, and no signs warned of the

danger posed by the unguarded train tracks.

       Bell commenced this personal-injury action on June 10, 2020, in Anoka County

District Court, Tenth Judicial District. Union Pacific removed the case to federal court

based on diversity jurisdiction. Bell’s complaint alleges that his injuries are the result of

Union Pacific’s negligence and that Union Pacific is strictly liable for Bell’s injuries

based on its failure to warn. Union Pacific moves to dismiss the complaint in its entirety

for failure to state a claim on which relief can be granted. See Fed. R. Civ. P. 12(b)(6).

                                        ANALYSIS

       If a complaint fails to state a claim on which relief can be granted, dismissal is

warranted. See Fed. R. Civ. P. 12(b)(6). When determining whether a complaint states a

facially plausible claim, a district court accepts the factual allegations in the complaint as

true and draws all reasonable inferences in the plaintiff’s favor. Blankenship v. USA

Truck, Inc., 601 F.3d 852, 853 (8th Cir. 2010). Factual allegations must be sufficient to

“raise a right to relief above the speculative level” and “state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007). Legal

conclusions couched as factual allegations may be disregarded. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

       On a motion to dismiss, a district court may consider the complaint, exhibits

attached to the complaint, and documents that are necessarily embraced by the complaint,

without converting the motion into one for summary judgment. Mattes v. ABC Plastics,

Inc., 323 F.3d 695, 697 n.4 (8th Cir. 2003). Here, Union Pacific attached an employee


                                              2
       CASE 0:20-cv-01393-WMW-KMM Doc. 28 Filed 02/17/21 Page 3 of 10




affidavit and multiple exhibits to its memoranda of law in support of its motion to

dismiss, and Bell attached an exhibit to his memorandum of law in opposition to Union

Pacific’s motion to dismiss. In addition to being improperly filed in violation of the

Local Rules,1 none of these documents is attached to or necessarily embraced by Bell’s

complaint. Because these documents are outside the scope of the pleadings, the Court

has no basis to consider these documents when evaluating Union Pacific’s motion to

dismiss.

       Bell’s complaint does not correctly label or clearly define the scope of his legal

claims. The complaint, however, appears to present two distinct causes of action: a child-

trespasser negligence claim and a failure-to-warn claim. The Court addresses each claim

in turn.

       I.     Child-Trespasser Negligence Claim

       Union Pacific argues that Bell fails to state a negligence claim because Union

Pacific owed no duty of care to Bell. Bell counters that Union Pacific owed him a duty

of care because he was injured on property that appeared to be owned, controlled, or

possessed by Union Pacific. As such, the parties dispute the legal and factual basis for

Union Pacific’s alleged duty of care.

       To state a negligence claim under Minnesota law, a plaintiff must allege four

elements: “(1) the existence of a duty of care, (2) a breach of that duty, (3) an injury, and

(4) the breach of duty being the proximate cause of the injury.” Senogles v. Carlson, 902

1
       Local Rule 7.1(l) unequivocally provides: “Parties must not file affidavits or
exhibits as attachments to a memorandum that they support. Instead, such affidavits and
exhibits must be filed separately.”


                                             3
       CASE 0:20-cv-01393-WMW-KMM Doc. 28 Filed 02/17/21 Page 4 of 10




N.W.2d 38, 42 (Minn. 2017).        Minnesota recognizes “the general principle that a

possessor of land owes no duty to trespassers.”             Croaker ex rel. Croaker v.

Mackenhausen, 592 N.W.2d 857, 860 (Minn. 1999). But Minnesota also recognizes

limited exceptions to this general principle for child trespassers. Id.; Fear v. Indep. Sch.

Dist. 911, 634 N.W.2d 204, 213–14 (Minn. Ct. App. 2001).

       Although Bell labels his first cause of action “ATTRACTIVE NUISANCE,” it has

long been the case that the attractive-nuisance doctrine is not recognized in Minnesota.

See Hocking v. Duluth, Missabe & Iron Range Ry. Co., 117 N.W.2d 304, 489 (Minn.

1962) (observing that “the attractive nuisance doctrine was discarded in this state” in

1935). In place of the attractive-nuisance doctrine, Minnesota has “specifically adopted

Restatement (Second) of Torts § 339 (Am. Law. Inst. 1965), regarding child trespassers

attracted to nuisances.” Senogles, 902 N.W.2d at 46; accord Fear, 634 N.W.2d at 214.

As such, the Court construes Bell’s attractive-nuisance claim as a child-trespasser

negligence claim.2

       Under Minnesota law, a land possessor’s duty of care to a child trespasser may be

established as follows:

              A possessor of land is subject to liability for physical harm to
              children trespassing thereon caused by an artificial condition
              upon the land if



2
       In its motion to dismiss, Union Pacific construes Bell’s complaint as alleging
“separate counts of Premises Liability” and “Attractive Nuisance.” As addressed herein,
Bell’s mislabeled negligence allegations do not appear to reflect separate counts; instead,
they reflect a single count alleging negligence by a land possessor resulting in physical
harm to a child trespasser.


                                             4
      CASE 0:20-cv-01393-WMW-KMM Doc. 28 Filed 02/17/21 Page 5 of 10




                    (a) the place where the condition exists is one upon
                    which the possessor knows or has reason to know that
                    children are likely to trespass, and

                    (b) the condition is one of which the possessor knows
                    or has reason to know and which [the possessor]
                    realizes or should realize will involve an unreasonable
                    risk of death or serious bodily harm to such children,
                    and

                    (c) the children because of their youth do not discover
                    the condition or realize the risk involved in
                    intermeddling with it or in coming within the area
                    made dangerous by it, and

                    (d) the utility to the possessor of maintaining the
                    condition and the burden of eliminating the danger are
                    slight as compared with the risk to children involved,
                    and

                    (e) the possessor fails to exercise reasonable care to
                    eliminate the danger or otherwise to protect the
                    children.

Fear, 634 N.W.2d at 214 (quoting Restatement (Second) of Torts § 339). Because each

element must be proven to establish liability, the failure to meet the requirements of any

element is fatal to a plaintiff’s claim. Croaker, 592 N.W.2d at 860.

      According to Union Pacific, Bell fails to state a claim because he does not allege

that Union Pacific owned, possessed, or controlled the premises on which Bell alleges he

was injured. Actual ownership is not required to establish that a duty of care is owed to a

child trespasser. Rather, the “possessor of land is subject to liability” with respect to

child trespassers. Fear, 634 N.W.2d at 214 (emphasis added) (quoting Restatement

(Second) of Torts § 339). The Restatement defines a possessor of land as “a person who

is in occupation of the land with intent to control it.” Isler v. Burman, 232 N.W.2d 818,


                                            5
       CASE 0:20-cv-01393-WMW-KMM Doc. 28 Filed 02/17/21 Page 6 of 10




821 (Minn. 1975) (quoting Restatement (Second) of Torts § 328E). The commentary

following Section 328E provides that a possessor need not be the “true owner” of the

property because an occupant “is a possessor from the moment his occupation begins.”

Restatement (Second) of Torts § 328E cmt. a. Union Pacific’s arguments as to actual

ownership are, therefore, irrelevant. Instead, at issue here is whether the complaint

plausibly alleges that Union Pacific possessed the property on which Bell’s injuries

occurred by occupying that property with the intent to control it.

       As Union Pacific correctly observes, Bell’s complaint does not expressly allege

that Union Pacific possessed the railroad tracks on which Bell’s injuries occurred. But

when evaluating a motion to dismiss, a district court must draw all reasonable inferences

in the plaintiff’s favor. Blankenship, 601 F.3d at 853. Bell alleges that he was injured on

railroad tracks by a collision involving Union Pacific’s “train that was traveling on or

near the 6500th block of Main Street Northeast.”           From this allegation, it can be

reasonably inferred that, at the time of the alleged collision, Union Pacific’s train

physically occupied the railroad tracks near the 6500th block of Main Street Northeast in

Fridley, Minnesota.

       To be a “possessor of land,” however, mere occupation of the property is

insufficient. Union Pacific also must have had the “intent to control” the property. Isler,

232 N.W.2d at 821 (quoting Restatement (Second) of Torts § 328E). Under Minnesota

law, “[i]t is generally recognized that . . . one in control of the premises is under the same

duty as the owner to keep the premises in safe condition.” Ironwood Springs Christian

Ranch, Inc. v. Walk to Emmaus, 801 N.W.2d 193, 197–98 (Minn. Ct. App. 2011)


                                              6
       CASE 0:20-cv-01393-WMW-KMM Doc. 28 Filed 02/17/21 Page 7 of 10




(quoting Dishington v. A.W. Kuettel & Sons, Inc., 96 N.W.2d 684, 688 (Minn. 1959)).

Whether a temporary occupant of property intends to control a dangerous condition on

the property depends on whether that occupant assumed the property owner’s duties with

respect to inspecting, maintaining, remedying, or otherwise undertaking precautions with

respect to the dangerous condition. Compare Isler, 232 N.W.2d at 821 (concluding that a

church group that planned a snowmobile party on a farmer’s property “had assumed the

duty of inspecting the land to determine if it was free from hazards”) with Ironwood

Springs, 801 N.W.2d at 198 (distinguishing Isler and concluding that temporary

occupants of a retreat facility did not assume the property owner’s duties to perform

maintenance as to ice-covered walkways on the property).

       Here, Bell does not allege that Union Pacific owned the railroad tracks where

Bell’s injuries occurred. Nor does Bell allege any facts that would demonstrate that

Union Pacific assumed from the property owner any responsibility for inspecting,

maintaining, or remedying any condition of the railroad tracks or the land surrounding

those tracks. At most, Bell’s complaint alleges temporary occupancy of the railroad

tracks. When “a complaint pleads facts that are ‘merely consistent with’ a defendant’s

liability, it ‘stops short of the line between possibility and plausibility of entitlement to

relief.’ ” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557). The allegations in

Bell’s complaint are merely consistent with the possibility that Union Pacific intended to

control the property at issue. Because such allegations are insufficient to plausibly allege




                                             7
      CASE 0:20-cv-01393-WMW-KMM Doc. 28 Filed 02/17/21 Page 8 of 10




that Union Pacific had the requisite intent to control the property, Bell fails to state a

child-trespasser negligence claim.3

       For these reasons, Union Pacific’s motion to dismiss Bell’s child-trespasser

negligence claim is granted.

      II.    Failure-to-Warn Claim

      Bell’s complaint also alleges that Union Pacific is strictly liable for Bell’s injuries

based on its failure to warn of an inherently dangerous condition. Union Pacific does not

separately address this claim. Instead, Union Pacific relies on the same arguments

addressed above.4

      A failure-to-warn claim “has three elements: ‘(1) whether there exists a duty to

warn about the risk in question; (2) whether the warning given was inadequate; and

(3) whether the lack of a warning was a cause of plaintiff’s injuries.’ ” Huggins v.


3
        Union Pacific alternatively argues that it owed no duty to Bell because “a moving
train is an open and obvious danger.” Whether an alleged danger was “open and
obvious” is an affirmative defense to an allegation of negligence. Brockman v. Sun
Valley Resorts, Inc., 923 F. Supp. 1176, 1180 (D. Minn. 1996); Rinn v. Minn. State Agric.
Soc’y, 611 N.W.2d 361, 364 (Minn. Ct. App. 2000). An affirmative defense generally is
not a basis for a Rule 12(b)(6) motion to dismiss; instead, an affirmative defense
ordinarily must be pleaded and proved. United States v. Xcel Energy, Inc., 759 F. Supp.
2d 1106, 1118 (D. Minn. 2010). An affirmative defense may serve as a basis for a
motion to dismiss only if “the complaint clearly shows the existence of [the] defense.”
Id. (internal quotation marks and alteration omitted). That is not the circumstance here.
Indeed, whether an alleged danger was “open and obvious” often is a fact question
subject to dispute. See, e.g., Bundy v. Holmquist, 669 N.W.2d 627, 633 (Minn. Ct. App.
2003) (concluding that a factual dispute existed as to whether an alleged danger was
“open and obvious”); Rinn, 611 N.W.2d at 364 (same).
4
         Although Bell labels his second cause of action “STRICT LIABILITY,” his
allegations appear, in substance, to assert a failure-to-warn claim based on a theory of
strict liability.


                                             8
       CASE 0:20-cv-01393-WMW-KMM Doc. 28 Filed 02/17/21 Page 9 of 10




Stryker Corp., 932 F. Supp. 2d 972, 986 (D. Minn. 2013) (quoting Seefeld v. Crown,

Cork & Seal Co., 779 F. Supp. 461, 464 (D. Minn. 1991)). “Failure to warn is a separate

cause of action and may be based on a theory of either strict liability or negligence.”

Seefeld, 779 F. Supp. at 464 (citing Westbrock v. Marshalltown Mfg. Co., 473 N.W.2d

352 (Minn. Ct. App. 1991)). In a failure-to-warn case, the distinction between strict

liability and negligence is that knowledge of the dangerous condition and its associated

risks will be imputed to the defendant when establishing strict liability, whereas these

elements must be proven to establish negligence. Id. The duties that a land possessor

owes to a child trespasser may include a duty to warn of a dangerous condition. See, e.g.,

Hughes v. Quarve & Anderson, Co., 338 N.W.2d 422, 426–27 (Minn. 1983) (affirming

verdict involving child-trespasser negligence based in part on evidence that defendant

failed “to give warning in spite of its knowledge of” danger on the property).

       Here, as addressed above, whether Union Pacific had a duty to warn about the

dangerousness of the railroad tracks depends on whether Union Pacific occupied with the

intent to control the property at issue. Because Bell has not plausibly alleged that Union

Pacific had the requisite intent to control the property, Bell fails to state a failure-to-warn

claim for the same reasons addressed in Part I of this Order.

       Accordingly, Union Pacific’s motion to dismiss Bell’s failure-to-warn claim is

granted.

                                          ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that:


                                              9
     CASE 0:20-cv-01393-WMW-KMM Doc. 28 Filed 02/17/21 Page 10 of 10




      1.    Defendant Union Pacific Railroad Company’s motion to dismiss, (Dkt. 9),

is GRANTED.

      2.    Plaintiff Nicolas Bell’s complaint, (Dkt. 1), is DISMISSED WITHOUT

PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 17, 2021                          s/Wilhelmina M. Wright
                                                  Wilhelmina M. Wright
                                                  United States District Judge




                                       10
